In The
                                     Court of Appeals
                            Seventh District of Texas at Amarillo
                                     ________________________

                                          No. 07-14-00284-CR
                                     ________________________

                              GREGORY ODELL TUCKER, APPELLANT

                                                     V.

                                  THE STATE OF TEXAS, APPELLEE



                                  On Appeal from the 54th District Court
                                        McLennan County, Texas
                     Trial Court No. 2012-465-C2; Honorable George Allen, Presiding


                                            December 16, 2014

                                    MEMORANDUM OPINION
                         Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


          In March 2013, in exchange for a guilty plea, Appellant, Gregory Odell Tucker,

was convicted of unlawful use of food stamp benefits valued at more than $2001 and

sentenced to six years confinement and a $1,000 fine. The sentence was suspended in

favor of six years community supervision in addition to payment of the fine and payment


          1
              TEX. HUM. RES. CODE ANN. § 33.011(a) (West 2013). The offense is a third degree felony. Id.
at (b).
of $1,194.61 in restitution. The conditions of community supervision were modified in

October 2013 to include commitment to a residential treatment center and other

conditions.       In March 2014, the State moved to revoke Appellant’s community

supervision alleging twenty-seven violations thereof. At a brief hearing on the State’s

motion,2 Appellant entered pleas of true to nineteen of the allegations and the trial court

revoked his community supervision and assessed the original six-year sentence. In

presenting this appeal, counsel has filed an Anders3 brief in support of a motion to

withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re Schulman, 252

S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                 See High v. State, 573

S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated he has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying him of his right to review the record and file a pro se response

if he desired to do so,4 and (3) informing him of his right to file a pro se petition for



       2
          The State did not present any evidence. However, sufficiency of the evidence to revoke
community supervision cannot be challenged in the face of a plea of true. Mitchell v. State, 482 S.W.2d
221, 222-23 (Tex. Crim. App. 1972); Rivera v. State, 688 S.W. 2d 659, 660 (Tex. App.—Corpus Christi
1985, no pet.).
       3
        Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
       4
           This Court is aware of the decision in Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).


                                                     2
discretionary review. In re Schulman, 252 S.W.3d at 408.5 By letter, this Court granted

Appellant an opportunity to exercise his right to file a response to counsel’s brief, should

he be so inclined. Id. at 409 n.23. Appellant did not file a response. Neither did the

State favor us with a brief.


        By the Anders brief, counsel represents he has found no arguable issues to

present to this Court. “While arguable grounds of error should be advanced by counsel

for an indigent appellant . . . Anders should not be interpreted as requiring appointed

counsel to make arguments he would not consider worthy of inclusion in a brief for a

paying client or to urge reversal if in fact he can find no merit in the appeal.” See Currie

v. State, 516 S.W.2d 684 (Tex. 1974).


                                          STANDARD OF REVIEW


        When reviewing an order revoking community supervision imposed under an

order of deferred adjudication, the sole question before this Court is whether the trial

court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); Jackson v.

State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In a revocation proceeding, the

State must prove by a preponderance of the evidence that the probationer violated a

condition of community supervision as alleged in the motion.                         Cobb v. State, 851

        5
           Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of the court of appeals’s decision is an
informational one, not a representational one. It is ministerial in nature, does not involve legal advice, and
exists after the court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.


                                                      3
S.W.2d 871, 874 (Tex. Crim. App. 1993). If the State fails to meet its burden of proof,

the trial court abuses its discretion in revoking community supervision. Cardona, 665

S.W.2d at 494. In determining the sufficiency of the evidence to sustain a revocation,

we view the evidence in the light most favorable to the trial court's ruling. Jones v.

State, 589 S.W.2d 419, 421 (Tex. Crim. App. 1979).          Additionally, a plea of true

standing alone is sufficient to support a trial court=s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex. Crim. App. 1979).


      We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488

U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no

plausible basis for reversal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005).


      Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.




                                                      Patrick A. Pirtle
                                                          Justice


Do not publish.




                                           4